Citation Nr: 0807805	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  04-37 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residual fasciitis of the right tibia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had active service from November 2000 until June 
2002.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in St. Petersburg, Florida.

The veteran's claim for service-connection for residual 
fasciitis of the right tibia was initially granted a 
noncompensable rating as of July 2003, the date of his claim.  
During the pendency of this appeal, the RO increased his 
rating to 20 percent effective June 2002, the date of his 
separation from active duty service.  Therefore, his service-
connected right leg disability has been evaluated at 10 
percent disabling throughout the entire rating period on 
appeal.  

Additionally, the veteran filed a claim for vocational 
rehabilitation in June 2005.  It appears that this claim has 
not yet been adjudicated and is referred to the RO for 
appropriate action.     

Further, in accordance with his request, a hearing was 
scheduled before a Veterans Law Judge in January 2008.  The 
veteran failed to report to the scheduled hearing.  As such, 
his hearing request will be considered withdrawn.  See 38 
C.F.R. § 20.704(d) (2007).  Accordingly, his claim will be 
adjudicated without further delay based upon all the evidence 
presently of record.


FINDING OF FACT

Throughout the rating period on appeal, the veteran's right 
leg disability has been manifested by subjective complaints 
of pain but productive of no more than slight limitation of 
motion with no subluxation or lateral instability.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for residual fasciitis of right tibia have not been met.  
38 U.S.C.A. § 1110, 1131, 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
(DCs) 5003, 5021, 5260, 5261 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

At the outset, the Board notes that the veteran's increased 
rating claim is appealed from an initial assignment of a 
disability rating.  As such, the claim requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  However, as will be discussed 
below, the record does not support the assignment of 
different percentage ratings during the time period on 
appeal.

Throughout the rating period on appeal, he has been assigned 
a 10 percent evaluation pursuant to DC 5099-5021.  
Specifically, DC 5021 addresses myositis.  The rater is 
instructed to evaluate all disabilities covered under DCs 
5013-5024 based on limitation of motion of the affected 
parts, as degenerative arthritis.

In this vein, DC 5260 provides a 20 percent evaluation for 
leg flexion limited to 30 degrees and, under DC 5261, a 20 
percent evaluation is assigned for leg extension limited to 
15 degrees.

After review, the Board finds that the preponderance of the 
evidence is against an increased evaluation based on 
limitation of motion.  Specifically, a September 2003 VA 
examination noted the complaints of pain, but found that he 
did not have any reduced motion as a result thereof.  

A subsequent VA examination dated May 2005, noted the 
veteran's continued complaints of pain.  In particular, he 
described the pain he experienced after running.  
Objectively, range of motion findings revealed flexion to 140 
degrees and extension to 0 degrees.  The May 2005 examiner 
also found that repeated motion did not cause an increase in 
pain, nor did it cause fatigue, weakness, lack of endurance, 
or incoordination.  

As forward flexion is not limited to 30 degrees and extension 
is not limited to 15 degrees, a higher rating is not 
warranted.  Thus, a disability rating in excess of 10 percent 
is not warranted under either DCs 5260 or 5261.

While private treatment records dated in September 2004 noted 
that the veteran had decreased range of motion findings in 
the region of his right knee, no specific degree of such 
limitation was provided.  Moreover, the VA examinations 
mentioned above included consistent range of motion findings 
that are dated prior to and subsequent to these private 
treatment records.  

In evaluating musculoskeletal disabilities, the Board must 
also consider additional functional limitation due to factors 
such as pain, weakness, fatigability, and incoordination.  
See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  

In this regard, the Board acknowledges the veteran's 
complaints of pain raised during both VA examinations and in 
treatment records.  For example, at both VA examinations, he 
complained of the pain he experienced when running.  
Furthermore, private treatment records noted that the he 
complained of pain in his right knee.  Objectively, the VA 
examinations do not indicate any pain or fatigue experienced 
with range of motion.  

While it was noted at the September 2003 VA examination that 
pain reduced the functional capacity of his right knee, the 
examiner also found that he had full toe and heel raising, no 
pain or crepitation on motion or flexion of the knee, and 
full squatting capability.  He also did not ambulate with 
assistance and there was no real pain or tenderness to 
palpation in the right knee area.  

Moreover, the subsequent May 2005 VA examination found that 
repeated motion did not cause an increase in pain, 
fatigability, weakness, lack of endurance, or incoordination.  
Even when considering the complaints of pain, the Board finds 
that the veteran's disability picture does not most nearly 
approximate the criteria for the next-higher 20 percent 
evaluation under DCs 5261 or 5260.  

Furthermore, the Board observes that separate ratings under 
DCs 5260 and 5261 may be assigned for disability of the same 
joint. VAOPGCPREC 9-2004, 69 Fed. Reg. 59988, 59990 (2004).  
In this case, however, even when pain is considered, the 
evidence does not show a compensable level of flexion or 
extension to allow for the assignment of a compensable 
evaluation for both planes of motion. Thus, separate ratings 
under VAOPGCPREC 9-2004 are not warranted.

Next, the Board also finds that the preponderance of the 
evidence is against an increased evaluation under DC 5257.  
In this regard, the Board notes that the May 2005 VA 
examination revealed there was subpatellar crepitation with 
pain on patellar grinding; however, there was no fluid or 
instability.  

Additionally, VA treatment records dated in 2002 indicate 
that there was no swelling, erythema, warmth, anterior drawer 
sign, varus/valgus instability, or joint line tenderness.  He 
was also negative for Lochman's and McMurray's tests at that 
time.  Thus, the veteran's disability has not been reflective 
of moderate recurrent subluxation or lateral instability to 
warrant a higher evaluation under DC 5257.

The Board also observes that separate ratings may be assigned 
for arthritis and instability of the knee under DCs 5003 and 
5257 respectively. See 62 Fed. Reg. 63604 (1997); VAOPGCPREC 
23-97.  However, the evidence of record fails to reveal 
instability or X-ray evidence of arthritis.  In point of 
fact, X-rays taken in conjunction with the September 2003 VA 
examination indicate that the joint spaces of the right knee 
were well maintained.  Additionally, the May 2005 examiner 
noted that MRIs and CT scans were negative.  Thus, a separate 
rating is not warranted based on arthritis and instability 
pursuant to VAOPGCPREC 23-97.

The Board has also considered whether any alternate 
diagnostic codes could afford a higher rating.  However, as 
the evidence does not show ankylosis or malunion or nonunion 
of the tibia and fibula, DCs 5256 and 5262 are not for 
application.  Similarly, as the evidence fails to demonstrate 
any removal of or dislocation of the semilunar cartilage, DCs 
5258 and 5259 do not apply.   There are no other relevant 
code sections to consider.

The Board has considered the veteran's statements regarding 
his service-connected right leg disability.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

In this case, the Board has also considered whether staged 
ratings are appropriate, but finds no distinct time periods 
where the veteran's symptoms warrant different ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. 
Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007).  

In sum, the evidence does not support the next-higher 
evaluation of 20 percent for residual fasciitis of the right 
tibia.  The Board notes that in reaching this conclusion, the 
benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

It is also noted that the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2007) is not warranted.	

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering § 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board notes that the RO attempted on several occasions to 
locate the veteran's personnel records.  For example, the 
file contains requests sent by the RO on August 2004 and 
January 2005 to the United States Army Reserve Personnel 
Center.  Both of these requests resulted in negative 
responses.  Accordingly, the Board finds that VA has done 
everything reasonably possible to attain his personnel 
records. 

Additionally, the Board acknowledges that the veteran 
submitted a personnel memorandum regarding his separation 
from active duty service.  Under the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (which holds that strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case and 
that such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (which holds that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Accordingly, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO has obtained service 
medical records and VA outpatient treatment records.  He 
submitted private treatment records and statements in support 
of his claim.  In addition, he was afforded VA medical 
examinations in September 2003 and May 2005.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for residual fasciitis of 
the right tibia is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


